Blair, J.
I am unable to concur in that portion of the opinion of Mr. Justice Hooker in which it is held that the circuit judge “should have said to the jury that the Electric Construction Company was an independent contractor.” It appears to me that the question was at least one for the jury, and in my opinion the construction contract warranted an instruction that the Construction Company was not an independent contractor. The contract does not merely give to the Telephone Company a general supervision of the work with authority to enforce compliance with the provisions of the contract as the work proceeded, but it gives to such company a control over details which is inconsistent with the rights of an independent contractor. I quote some of the provisions of the contract which have led me to this conclusion :
“ * * * That any and all material, appliances, tools, utensils, instruments, appurtenances, and other property and effects of whatsoever kind and description, which may enter into or become part of said telephone plant and system, shall be approved by said consulting engineer before the samé shall be used by the said Construction Company in the construction of said plant and system. Said Construction Company does hereby expressly agree that it will abide by and accept the decision and opinion of said consulting engineer as to the kind and quality of material and the installation of the same, and the construction of said plant, and all other matters hereinbefore referred to, and said Construction Company does further agree that it will not usé, in the construction of said telephone plant and system, material, or other matters herein referred to which *326shall not have been approved by said consulting engineer, nor will it (said Construction Company) perform any work in connection with said telephone plant and system in a manner which shall not be approved of by such consulting engineer. * * * The term ‘ consulting engineer,’ whenever used in this agreement or in the plans and specifications which are herein referred to as part of this contract, shall be construed to mean the engineer from time to time selected by the Telephone Company (or by the person nominated by said Telephone Company) to supervise the carrying out of the provisions of this agreement. * * * All directions, explanations, superintendence, and instructions spoken of or required under this contract will be given by the consulting engineer or such assistant or inspectors as shall be by him or by said Telephone Company or its nominees designated. * * * The consulting engineer shall have the right to make any change in extent, dimensions, plans, or character of any part of the work and materials, either before or after the beginning of the work under this contract. * * * As soon as this contract is signed by the Telephone Company, the Construction Company shall, as soon as possible and without delay, furnish for the approval of the consulting engineer a complete list of the subcontractors it proposes to employ in and about the performance of this contract, and no subcontractor other than the subcontractors approved of by the consulting engineer shall be allowed to do any part of the work called for by this contract, but the • Telephone Company reserves the right to substitute another contractor or subcontractor in place of any contractor or subcontractor, who shall, in the judgment of the consulting engineer, be incompetent, or unreliable, or shall fail to fully comply with all and singular, every provision expressed and called for under the plans and specifications, and involved in the contract of such subcontractors. * * * The work shall be commenced withen ten (10) days after the signing of this contract by the parties hereto, and shall be prosecuted at such time and in such manner as the consulting engineer may direct, with such force as shall at all times cause the work to proceed in such manner and at such speed as shall be satisfactory to the consulting engineer, so that the whole work and said plant and system shall be finished and delivered to said Telephone Company on or before the date herein provided. * * * All tools or appliances purchased for use by the *327Construction Company in the construction of the telephone plant and system under this contract, shall, upon completion of this contract, be and become the absolute property of the Telephone Company, and all the materials owned by the Construction Company for the purpose of carrying out this contract, and in connection therewith, or which shall remain unused by said Construction Company, shall be and remain the property of the Telephone Company. * * * It is also understood that inasmuch as the place and location of all work, buildings, material, and apparatus provided for in said plans and specifications is not fully set forth therein or in this contract, all of said work, material, and apparatus shall be performed, done, located and placed at such places and in such manner as shall be . designated or required by the consulting engineer or one of his assistants.”
Under these provisions the Construction Company had no voice in determining what tools, materials, etc., it would use in fulfillment of its contract, but, “before the same shall be used,” must submit the same to the consulting engineer. It could not select its own agents and employés, but must submit a list to the consulting engineer for his selection, and, after they were employed, the consulting engineer could discharge them without its consent and appoint others in their places. The time and manner of prosecuting the work were to be determined by the consulting engineer and the force to be employed. The tools and materials approved of by the consulting engineer in the first place and on hand at the finish were to be the property of the Telephone Company. And finally “all of said work, material and apparatus shall be performed, done, located and placed at such places and in such manner as shall be designated or required by the consulting engineer or one of his assistants.” This last provision appears to me to conclusively dispose of the question so far as the instant casé is concerned. Under this provision, the Construction Company had no option as to where or how it would pile the telephone poles. It was required to place them - “at such places,” and to place them “in such manner” as the consulting engineer should designate *328or require. The place and manner of piling were entirely under the control of the Telephone Company, and it leased the yard where they were actually piled. It is difficult to comprehend how a business corporation composed of competent and experienced business men could have been induced to enter into a contract of the nature of the one in question for the ordinary reasons operating upon men seeking their own profit.
I concur in holding that the questions of negligence and contributory negligence were for the jury. I also agree that there was no prejudicial error committed in the rulings of the court as to the admission or rejection of testimony or in the allowance of interest. In my opinion the circuit court-did not commit any reversible error.
The judgment is affirmed.
Ostrander, C. J., and Bird, Moore, McAlvay, Brooke, and Stone, JJ., concurred with Blair, J.